DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 1, a method), (claim 6, a device), (claim 7 a non-transitory computer readable storage medium), which are statutory categories. 
However, evaluating claims 1, 6 and 7, under at Step 2A, Prong One, the claims are directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include: 
determining a permeability value for a plurality of locations of the model based on the received proportions cube; determining a gradient of the flow speed based on the permeability value determined for a plurality of locations of the model; determining a fluvial formation based on the gradient of the flow speed; and determining a hydrocarbon reservoir based on the determined fluvial formation. 
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  The additional element of “receiving a model representing the real subsoil; receiving a proportions cube describing geological properties of the model” is a generic element for data gathering.  Therefore, the claims are found to be patent ineligible.    Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  
	The element of “A computer-readable storage medium,” is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int' l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claim(s) 2-5 and 8-11 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-5 and 8-11 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Examiner’s Notes
3.	Claims 1-11 distinguish over the prior art because the closest prior art Le Ravalec-Dupin et al. (Pub. No. US 2005/026688) teaches determining a permeability field from measurements obtained by means of at least one of: logging measurements, seismic measurements and experimental measurements, determining at each cell of the grid pressure gradient (P) and filtration rate (U), by an iterative solution of a diffusivity equation and allows fast prediction of the flow of fluids in a heterogeneous medium, but fails to anticipates or renders obvious a method for determination of a real subsoil geological formation, the method including the steps of: receiving a proportions cube describing geological properties of the model; determining a permeability value for a plurality of locations of the model based on the received proportions cube; determining a gradient of the flow speed based on the permeability value determined for a plurality of locations of the model; and determining a fluvial formation based on the gradient of the flow speed, in combination with the rest of the claim limitations as claimed and defined by the applicant. 


Response to Arguments
4.	Applicant's arguments filed 6/17/22 have been fully considered but they are not persuasive.
	The applicant argues that the pending claims determine a hydrocarbon reservoir based on the determined fluvial formation, e.g. for use in the hydrocarbon industries for "enabling a proper industrial production plan/production of hydrocarbons. This is a concrete, technical issue, and all claims reflect an improvement to computerized subsoil formation determining technologies.
	The examiner respectfully disagrees with the applicant’s argument because this additional limitation amount to a mental process, so the recited method falls in the abstract idea grouping of mathematical and mental concepts at Prong 1 of the 101 analysis. This abstract idea is not integrated into a practical application at Prong 2 of the 101 analysis because the claim does not recite any additional elements separate from the abstract idea.  The claim does not recite applying the abstract idea with, or by use of, any particular machine, nor does the claim affect a real-world transformation or reduction of a particular article to a different state or thing.  The claim amounts to manipulating data: determining a permeability value for a plurality of locations of the model based on the received proportions cube; determining a gradient of the flow speed based on the permeability value determined for a plurality of locations of the model; determining a fluvial formation based on the gradient of the flow speed; and determining a hydrocarbon reservoir based on the determined fluvial formation. Therefore, the claimed invention does not recite any additional elements which would integrate the mental process into a particular practical application, but instead the claim appears to monopolize the mental process itself.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857